DETAILED ACTION
This action is responsive to claims filed 16 September 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
Claims 1-25 were originally filed on 16 September 2020.
Claim 25 has been canceled and claims 9 and 11-24 have been amended by preliminary amendment.
Claims 1-24 remain pending for examination.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 11 and 16. Specifically, the prior art of record fails to disclose a Road Side Unit (RSU) first determining quantities of vehicular User Equipment (vUE) for each of two Radio Access Technologies (RATs) and allocating resources based on the determined quantities in ordered combination with all the other features of at least any one of the independent claims.
Huoviala et al. (US 2010/0002637, hereinafter Huoviala) was found to be the closest prior art to the claimed invention. Huoviala, at Fig. 5 and ¶¶ 28 and 36-37 disclose an Access Point/User Equipment 1 (AP/UE1) keeping track of a user count and a second AP updating a scheduling policy according to the user count at the AP/UE1. Huoviala does not appear to disclose a device both keeping track of user according to RAT and determining resource allocation or equivalent according to the UE count per RAT as required by the independent claims. 
The prior art previously made of record and listed below do not appear to disclose the matter described above alone or in any reasonable combination for one having ordinary skill in the art prior to effective filing date of the present application.
Thus, at least independent claims 1, 11 and 16 are allowed over the prior art of record. Dependent claims 2-10, 12-15 and 17-24 are likewise allowed for at least the same reasons, because they depend on claims 1, 11 or 16. Therefore, claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US 10,841,930) – Fig. 4 and associated description disclose a base station determining resources to allocate according to quantities of resources required by terminals two RATs; and
Gaal et al. (US 10,757,042) – Fig. 7 and associated description disclose a method for soft buffer management for a UE by a base station receiving information from a UE about the number of resources the UE is capable of using, determining resources and transmitting information to the UE via different RATs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468